This is an appeal from the determination of a deficiency in income tax for the year 1922 in an amount not stated in the petition, but said to be less than $10,000. The taxpayer daims a loss arising from the sale of property.
FINDINGS OF FACT.
During the year 1900 the taxpayer acquired and thereafter operated a family hotel in East Orange, N. J. During the year 1922 the entire property, including buildings, furnishings, and the good will of the business, was sold for $119,570. The actual cost of the property so disposed of was, to the date of sale, $117,629.42. The depreciated value of the property was $115,203.70 at the time of sale. The March 1, 1913, value of the property, inclusive of good will of the business, was $155,869.30.
DECISION.
The determination of the Commissioner is approved.